Citation Nr: 0900201	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-37 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for second degree burn scars of the right lower 
extremity, with assignment of a second 10 percent evaluation 
for loss of sensation, effective January 28, 2005.  

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for second degree burn scars of the left lower 
extremity, with assignment of a second 10 percent evaluation 
for loss of sensation, effective January 28, 2005.  

3.  Entitlement to an evaluation in excess of 30 percent 
disabling for status post adamantinoma of the left tibia with 
internal fixation and associated left ankle/knee disability.   


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to March 
1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO decision, which 
continued an evaluation of 30 percent for status post 
adamantinoma of the left tibia with internal fixation and 
associated left ankle/knee disability and continued separate 
evaluations of 10 percent for second degree burn scars of the 
right and the left lower extremities.

In an April 2008 RO decision, the veteran was awarded 
additional separate 10 percent evaluations for the second 
degree burn scars on his right and left lower extremities, 
due to loss of sensation.  Since the RO did not assign the 
maximum disability ratings possible, the appeals for higher 
evaluations remain before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board notes that the November 2006 statement of the case 
(SOC) included the additional issues of entitlement to a 
total disability rating for compensation based on individual 
unemployability (TDIU), entitlement to an evaluation in 
excess of 0 percent disabling for a scar on the left iliac 
bone grafting site, and entitlement to an evaluation in 
excess of 0 percent disabling for a scar on the left forearm, 
status post laceration.  The veteran timely appealed these 
issues in his December 2006 VA Form 9 Appeal.  At a January 
2008 local hearing, the veteran stated that he wished to 
withdraw his claims for entitlement to an evaluation in 
excess of 0 percent disabling for a scar of the left iliac 
bone grafting site and entitlement to an evaluation in excess 
of 0 percent disabling for a scar on the left forearm, status 
post laceration.  This transcript is accepted as a withdrawal 
of the veteran's substantive appeal for these issues.  See 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a 
statement made during a personal hearing, when later reduced 
to writing in a transcript, constitutes a Notice of 
Disagreement within the meaning of 38 U.S.C. § 7105(b)).  
Accordingly, the Board does not have jurisdiction to review 
the appeals of these issues, and they are dismissed.  In 
addition, the veteran indicated in a September 2008 Statement 
of Accredited Representative in Appealed Case that he would 
like to withdraw his appeal for entitlement to TDIU.  As 
such, this issue is also no longer on appeal before the 
Board.  

The Board also notes that, in the September 2008 Statement of 
Accredited Representative in Appealed Case, the veteran 
indicated that his primary complaint with the evaluation of 
his bilateral lower extremity neurological manifestations is 
with regards to the effective date assigned.  Specifically, 
he stated that he feels as if the current rating should have 
been in effect as of November 13, 1993, as opposed to January 
28, 2005.  However, in the January 2006 notice of 
disagreement (NOD), the veteran indicated that he disagreed 
with the evaluation percentages assigned to his service-
connected disabilities.  He gave no indication at that time 
that he intended to file an NOD with the effective dates 
assigned.  The Board notes that the RO addressed this 
complaint in the September 2008 supplemental statement of the 
case (SSOC).  However, as the September 2008 Statement of 
Accredited Representative in Appealed Case is the first 
indication of a claim for an earlier effective date, and no 
rating decision has been issued by the RO, nor has a VA Form 
9 Appeal been submitted, with regards to this claim, the 
Board finds that this issue has not been properly appealed 
and must, therefore, be referred back to the RO. 

In January 2008, a personal hearing was held before a 
Decision Review Officer at the St. Louis, Missouri RO.  A 
transcript of that proceeding has been associated with the 
claims folder.
FINDINGS OF FACT

1.  The veteran's service-connected second degree burn scars 
of the right lower extremity with loss of sensation is 
manifested by a scar covering 10 percent of the right lower 
extremity; complaints of itching, flaking, cracking in the 
winter months, feelings of tightness in the summer months, 
and puckering with movement; and superficial, slight scaling 
of the entire scar area.  

2.  The veteran's service-connected second degree burn scars 
of the left lower extremity with loss of sensation is 
manifested by a scar covering 6 percent of the left lower 
extremity; complaints of itching, flaking, cracking in the 
winter months, feelings of tightness in the summer months, 
and puckering with movement; and superficial, slight scaling 
of the entire scar area.  

3.  The veteran's service-connected status post adamantinoma 
of the left tibia with internal fixation and associated left 
ankle/knee disability is manifested by decreased range of 
motion in the left ankle and left knee, and complaints of 
pain, stiffness, giving way, and instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for second degree burn scars of the right lower 
extremity, with assignment of a second 10 percent evaluation 
for loss of sensation, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7802, 
4.124a, Diagnostic Code 8520 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for second degree burn scars of the left lower 
extremity, with assignment of a second 10 percent evaluation 
for loss of sensation, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7802, 
4.124a, Diagnostic Code 8520 (2008).

3.  The criteria for a disability rating in excess of 30 
percent for status post adamantinoma of the left tibia with 
internal fixation and associated left ankle/knee disability 
have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5262, 5271 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in October 2004, March 2005, and June 2008 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
A March 2006 letter also advised him as to the disability 
rating and effective date elements of his claims.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

With regards to the veteran's claims for increased rating, 
the October 2004, March 2005, and June 2008 VCAA letters 
specifically satisfied the elements (2) and (3) of the duty 
to notify, articulated above.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  With specific regard to the first 
element, the Board notes that, in order to satisfy the first 
Pelegrini II element for an increased-compensation claim, 
section 5103(a) compliant notice must meet the following four 
part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the original notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such it does not take the form prescribed 
in that case.  Failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In October 2004 and March 2005, the RO sent the veteran VCAA 
letters, which indicated that he should provide evidence 
showing that his service-connected disabilities had increased 
in severity.  In addition, the veteran was questioned about 
his daily life, with regards to his service-connected 
disabilities, during the course of the March 2005, January 
2007, and August 2008 VA examinations performed in 
association with these claims.  The veteran provided 
statements at these examinations in which he detailed the 
impact of his disabilities on his daily life and his 
occupation.  In light of the notice given, and the questions 
asked, the Board finds that a reasonable person would have 
known that the evidence needed to show that his disabilities 
had worsened and what impact that had on his occupation and 
daily life.  Furthermore, based on the responses provided by 
the veteran, the Board finds that he had actual knowledge of 
the requirement, and that any failure to provide him with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for second degree burn scars of the right 
and left lower extremities and status post adamantinoma of 
the left tibia with internal fixation and associated left 
ankle/knee disability.  As will be discussed below, these 
disabilities are currently rated under 38 C.F.R. 
§§ 4.71a, 4.118, and 4.124a.  Notification of the specific 
rating criteria was provided in the November 2006 SOC and the 
June 2008 letter, after which, the veteran was issued a 
September 2008 SSOC.  

As to the third element, the Board notes that this 
information was provided in the March 2006 and June 2008 
letters in which it was noted that a disability rating would 
be determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disabilities and their impact 
on his employment and daily life.  See Vazquez-Flores; 
Sanders, supra. 

As to the fourth element, the October 2004, March 2005, and 
June 2008 letters did provide notice of the types of 
evidence, both lay and medical, that could be submitted in 
support of a claim for an increased rating.  The Board finds 
that the fourth element of Vazquez-Flores is satisfied.  See 
id.  
In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores is 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant VA medical records are in the file.  All records 
identified by the veteran as relating to these claims have 
been obtained, to the extent possible.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran with examinations for his second 
degree burn scars of the right and left lower extremities and 
status post adamantinoma of the left tibia with internal 
fixation and associated left ankle/knee disability in March 
2005, January 2007, and August 2008.  There is no objective 
evidence indicating that there has been a material change in 
the severity of these disabilities since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2008).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  The Board 
finds this examination report to be thorough and consistent 
with contemporaneous VA treatment records.  The examinations 
in this case are adequate upon which to base a decision with 
regards to these claims. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to separate evaluations in excess of 10 
percent disabling for second degree burn scars of the right 
and the left lower extremities, with assignment of separate 
additional 10 percent evaluations for loss of sensation, 
effective January 28, 2005.  

In a May 2005 rating decision, the RO continued separate 
evaluations of 10 percent each under Diagnostic Code 7802 for 
the veteran's service-connected second degree burn scars of 
the right and the left lower extremities.  In an April 2008 
rating decision, the veteran was awarded additional separate 
10 percent evaluations for the burn scars on his right and 
left lower extremities, due to loss of sensation, effective 
January 28, 2005, under Diagnostic Code 8520.  The veteran 
seeks a higher rating.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion, and cover an area or areas of 144 square inches (929 
square centimeters) or greater are assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

According to Note (1), scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Id. at Note 
(1) (2008).
According to Note (2), a superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2) (2008).

The Board notes that the veteran underwent a VA examination 
in March 2005.  At this examination, the veteran reported 
that the scar tissue on his lower extremities had been 
itching and dry.  It was noted that the burn scars otherwise 
produced no functional restriction and there were no 
contractures.  The examiner estimated that the hyperpigmented 
scarred areas of the skin in the lower extremities composed 
approximately 10 percent of the skin of the body as a whole.   

In January 2007, the veteran underwent another VA 
examination, at which he was noted as having a 
hyperpigmented, brawny, eczematous type of skin presentation 
over the distal left leg, virtually circumferential, and the 
posterior aspect of the right thigh from the popliteal fossa 
superiorly to the inferior gluteal fold, and from the medial 
and lateral portions of the hamstrings.  The examiner noted 
that the veteran had a similar appearance of a slightly 
desquamative, ischiatic appearing eruption of the 
anteromedial aspect of the distal right leg.  None of this 
skin involvement was infected and the veteran had no 
fissuring.  The skin was slightly branny and onionskin in 
consistency, but there was no edema or brawny induration, 
ulceration, or evidence of cellulitis.  The area was 
nontender.  The veteran had approximately 10 percent of the 
total body surface area involved, which was all covered and 
nonvisible to the naked eye, in composite to the lower 
extremities, with approximately 7 percent accruing to the 
right lower extremity and 3 percent to the left lower 
extremity.  The veteran denied any problems with contractures 
limiting motions of the major weightbearing joints.  The 
examiner concluded by noting that the veteran's scars impose 
no additional exertional impairments apart from or in 
addition to his orthopedic problems.  

In August 2008, the veteran underwent another VA examination.  
At this examination, the veteran reported that there has been 
essentially no change in the residuals of his burn scars 
since the last rating examination.  He reported that his skin 
itches severely over the scars, flakes frequently, cracks in 
the winter months, feels tight in the summer months, and 
puckers with movement.  He reported that he uses aloe vera 
moisturizer and cocoa butter moisturizer every morning, and, 
in the winter months, he uses these moisturizers twice a day 
but his skin still feels dry.  The veteran stated that he 
avoids wearing shorts because of the disfiguring appearance 
of the scars.  He denied any pain from the scars and stated 
that there had been no ulceration or breakdown of any of the 
scars since the last rating examination.  Upon examination, 
the examiner noted that the veteran had burn scars on the 
posterior thighs of both legs.  The skin in this area was 
nontender, shiny, cracked, and atrophic with a brawny and 
scaly texture.  The scar tissue involved the circumference of 
both lower legs and almost the entire distal left leg.  There 
was no ulceration or evidence of cellulitis.  There was 
superficial, slight scaling of the entire scar area.  The 
scar did not appear adherent to the underlying tissue in any 
of these areas.  The scar involved an estimated total 16 
percent of the veteran's body surface area, 10 percent of 
which was on the right lower extremity and 6 percent of which 
was on the left lower extremity.  The examiner noted that the 
veteran had full motion of the muscles underlying the burn 
scars with the exception of the limitations of the left 
anterior tibial muscles attributed to the veteran's service-
connected left ankle/knee disability.  The veteran reported 
that he essentially had no functional impairments 
attributable to the burn scars and that his main discomfort 
was from itching.  He further reported that the burns would 
have no impact on his ability to perform physical or 
sedentary employment and that they are completely hidden when 
he wears long pants.  

As 10 percent is the maximum possible evaluation allowed 
under Diagnostic Code 7802, the Board notes that an increased 
rating may not be assigned under this diagnostic code for 
either the left or the right lower extremity.

The Board has, however, considered alternative avenues 
through which the veteran may obtain increased disability 
ratings.  With regards to Diagnostic Code 7800, this 
diagnostic code evaluates disfigurement of the head, face, or 
neck.  As the veteran's burn scars are on his bilateral lower 
extremities, this diagnostic code is inapplicable.    

Diagnostic Code 7801 evaluates scars that are not located on 
the head, face, or neck, that are deep or cause limited 
motion.  The Board notes that the evidence of record does not 
reflect that these scars are deep or cause limited motion.  
The examiner at the January 2007 VA examination specifically 
stated that the veteran's scars impose no additional 
exertional impairments.  At the August 2008 VA examination, 
the examiner specifically noted that the veteran had full 
motion of the muscles underlying the burn scars with the 
exception of the limitations of the left anterior tibial 
muscles, which were noted in relation to his service-
connected left knee and ankle disability.  The veteran 
reported at this examination that he essentially has no 
functional impairments attributable to the burn scars and 
that his main discomfort comes from itching.  None of the 
examiners who conducted the aforementioned examinations 
indicated that the veteran's scars resulted in underlying 
tissue damage.  As such, the Board finds that an increased 
rating cannot be assigned under Diagnostic Code 7801.

Under Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2008).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Id. at Note (1) (2008).  The evidence of 
record does not reflect that such a loss of skin has 
occurred.  At the August 2008 VA examination, the veteran 
reported that there had been no ulceration or breakdown of 
any of the scars since the last rating examination.  At the 
January 2007 VA examination, the veteran also reported no 
ulceration of the scars.  While the examiner at the August 
2008 VA examination noted a superficial, slight scaling of 
the entire scar area, frequent loss of covering of the skin 
over the scar was not noted at any of the aforementioned 
examinations.  Therefore, this diagnostic code is 
inapplicable.  

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  The 
claims folder contains no evidence of record indicating that 
the veteran's scars are painful on examination.  These scars 
were specifically reported as being not tender at the January 
2007 and August 2008 VA examinations.  Therefore, this 
diagnostic code is inapplicable. 

Under Diagnostic Code 7805, scars are rated based on 
limitation of function of the affected parts.  The Board 
notes that the examiners at the January 2007 and August 2008 
VA examinations specifically noted that these scars result in 
no functional impairments.  Therefore, this diagnostic code 
is inapplicable as well.  
There are no other relevant skin diagnostic code sections for 
consideration in rating the severity of the veteran's second 
degree burn scars of the right and left lower extremities. 

The Board notes the veteran's wife indicated in the January 
2007 VA examination report that the veteran suffered from 
eczema.  In addition, the examiner at the January 2007 VA 
examination report described the veteran's scars as an 
eczematous type of skin.  However, the examiner did not 
diagnose the veteran with eczema; he merely stated that the 
skin looked eczematous.  In addition, the veteran is not 
service-connected for eczema.  As such, Diagnostic Code 7806 
need not be applied. 

The Board also notes that the veteran's second degree burn 
scars of the right and the left lower extremities have been 
assigned an additional 10 percent rating each for mild 
incomplete paralysis of the sciatic nerve under Diagnostic 
Code 8520.  Under this diagnostic code, moderate incomplete 
paralysis of the sciatic nerve warrants a 20 percent rating.  
A 40 percent rating requires moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent rating requires 
severe incomplete paralysis with marked muscular atrophy.  An 
80 percent rating requires complete paralysis.  When there is 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.

In his January 2008 personal hearing, the veteran reported a 
loss of sensation in the areas of the burned scar.  There is 
no evidence in the claims folder, however, to include the 
aforementioned VA examinations, that the veteran experiences 
a moderate incomplete paralysis as the result of his burn 
scars.  At the January 2007 VA examination, the scarred area 
was noted as being hypnoanesthetic to a 10 gram monofilament 
at the mid and lateral aspect of the distal right leg.  (In 
light of the discussion regarding sensation, the Board will 
presume this to be a typographical error and that the 
examiner was actually referring to hypoesthesia.)  The 
examiner continued on, however, to note that the veteran's 
deep tendon reflexes were intact in the lower extremities.  
At the August 2008 VA examination, it was noted that 
sensation to light touch was absent in an area of the 
veteran's left anterolateral mid shin starting at the midline 
incision and extending laterally with a width of 5 
centimeters and a length of approximately 14 centimeters.  
This area was within the area of the burn scar; however, the 
veteran specifically stated that the decreased sensation had 
been present since his knee surgery, well prior to this burn.  
Regardless, the RO assigned the veteran a 10 percent 
evaluation for each lower extremity due to loss of sensation.  
The Board finds, however, as the claims folder is entirely 
negative for any medical evidence indicating a moderate 
paralysis of either lower extremity as the result of the burn 
scars, increased ratings cannot be assigned under Diagnostic 
Code 8520. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart, supra.

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for status post adamantinoma of the left tibia with 
internal fixation and associated left ankle/knee disability.   

In a May 2005 rating decision, the RO continued an evaluation 
of 30 percent, under Diagnostic Code 5262, for the veteran's 
service-connected status post adamantinoma of the left tibia 
with internal fixation and associated left ankle/knee 
disability.  The veteran seeks a higher rating.

Diagnostic Code 5262 assigns a 10 percent rating for malunion 
of the tibia and fibula with a slight knee or ankle 
disability.  A 20 percent rating is assigned for malunion of 
the tibia and fibula with a moderate knee or ankle 
disability.  A 30 percent rating is assigned for malunion of 
the tibia and fibula with a marked knee or ankle disability.  
A 40 percent rating is assigned for nonunion of the tibia and 
fibula with loose motion, requiring a brace.  

The Board notes that Diagnostic Code 5010 addresses the issue 
of arthritis due to trauma, substantiated by x-ray findings, 
which is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2008).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2008).  Under Diagnostic Code 5261, a 10 percent disability 
rating is warranted for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a (2008).

According to Diagnostic Code 5260, a 10 percent disability 
rating is warranted for flexion limited to 45 degrees; a 20 
percent disability rating is assigned for flexion limited to 
30 degrees; and a 30 percent disability rating is assigned 
for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a 
(2008).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that, in an October 2004 VA treatment record, 
the range of motion of the veteran's left knee was recorded 
as 0 to 140 degrees.  With regards to his left ankle, he was 
noted as having a dorsiflexion of 15 degrees and a plantar 
flexion of 35 degrees. 

In March 2005, the veteran underwent a VA examination.  At 
this examination, the veteran reported that he had a 
decreased ability to stand and walk for any period of time.  
Specifically, he reported that he could only stand for 
approximately 20 minutes and only walk approximately one-half 
of a block without having discomfort which requires him to 
stop and rest.  He also complained that the surgical bone 
screw was palpable under the skin.  The examiner noted that 
the veteran's gait and station appeared to be maintained and 
normal when objectively observed ambulating to and from the 
examining room.   

In January 2007, the veteran underwent another VA 
examination.  At this examination, the veteran reported pain 
in his left leg, particularly in the winter months.  He 
reported he did not use a cane.  He wore a gauze type of left 
knee bandage but not a brace or orthotics.  He complained 
that the screw heads on the left leg are protuberant below 
the skin but not through the skin.  The veteran also 
complained of some knee pain and some reduction in the range 
of motion of the left knee and ankle.  Upon examination, the 
veteran was noted as having an extension of 0 degrees and a 
flexion of 113 degrees in his left knee, with the effort 
being terminated by pain and stiffness, rather than 
fatigability, weakness, or incoordination, and the range of 
motion functionally at the left knee not further reduced 
following repetitive range of motion testing by the above 
cited factors.  The left ankle revealed 17 degrees of 
dorsiflexion and 41 degrees of plantar flexion, with the 
effort being terminated by stiffness, rather than pain, 
fatigability, weakness, or incoordination, and the range of 
motion functionally at the left ankle not further 
functionally reduced following repetitive range of motion 
testing by the above cited factors.  

In August 2008, the veteran underwent another VA examination.  
At this examination, the veteran complained that, since the 
last rating examination, the screw heads on the left proximal 
tibia have become more bothersome to him and are protruding 
further, although they have not yet broken through the skin.  
He complained of daily pain in the proximal left lower leg 
just below the knee.  He reported that the knee feels 
unstable and gives way due to pain approximately 5 to 6 times 
a month, regardless of what type of surface he is walking on.  
He reported that his knee swells during the winter months and 
that his arthritis pain just below the knee is worse in the 
winter months.  His knee pops when he walks but does not 
lock.  The veteran reported wearing an elastic knee brace and 
using a cane during the winter months because winter weather 
increases his pain.  

This examination report also addressed the symptoms of the 
veteran's left ankle condition, as related to his left knee 
condition.  The veteran reported that there has been no 
change in his left ankle since the last rating examination.  
He reported that he feels the screws above the ankle are 
working their way out, although he has not felt them 
prominently like those of the knee area.  He reported that 
his left ankle pops occasionally and will swell with 
prolonged walking, such as walking more than 4 blocks at a 
time.  The veteran does not wear a brace on his ankle but 
reported using a cane during the winter months.  He denied 
any instability of the left ankle since the time of the last 
rating examination and any swelling in the past year and a 
half.
   
Upon physical examination, the examiner noted no tenderness 
to palpation of the left knee joint, the patellofemoral 
joints, or the popliteal fossa.  She noted no visible 
effusions or deformity of the knee joint.  The veteran's 
range of motion is slightly limited due to pain, with an 
extension of 0 degrees and a flexion of 120 degrees passively 
and 130 degrees actively.  There is no evidence of further 
limitation due to pain, weakness, stiffness, or fatigability 
on repetitive testing.  There is no evidence of collateral 
ligament instability on varus or valgus testing.  Upon 
examination of the ankle, the examiner noted that there is no 
tenderness to palpation over the talar dome with the foot 
plantar flexed.  Range of motion of the ankle is limited with 
dorsiflexion of 4 degrees actively and 6 degrees passively, 
due to stiffness.  Plantarflexion was recorded as 0 to 45 
degrees actively and passively.  There is no evidence of 
further limitation, due to pain, weakness, stiffness, or 
fatigability on repetitive testing.  Sensation to vibration 
was intact for both ankles.  Sensation to light touch was 
intact to both feet but was absent in an area of the left 
anterolateral mid-shin, starting at the midline incision and 
extending with a width of 5 centimeters and a length of 
approximately 14 centimeters.  This area was within the burn 
scar, however, and has been rated as associated with the burn 
scars, as addressed above.    

The Board notes that, in order to receive an increased rating 
under Diagnostic Code 5262, the evidence of record must 
reflect that the veteran's left extremity disability has 
manifested itself with nonunion of the tibia and fibula 
requiring a brace.  The medical evidence of record gives no 
such indication.  As such, an increased rating cannot be 
assigned under this diagnostic code. 

The Board has, however, considered alternative avenues 
through which the veteran may obtain an increased disability 
rating.  With regards to Diagnostic Codes 5260 and 5261, the 
veteran's disability must exhibit a limitation of flexion to 
60 degrees or a limitation of extension to 5 degrees to 
receive a rating under these codes.  No such limitations were 
reported at any of the aforementioned VA examinations or in 
any recent VA treatment record.  As such, an increased rating 
cannot be awarded under Diagnostic Codes 5260 or 5261.

Diagnostic Code 5257 addresses the issue of impairment of the 
knee in the form of recurrent subluxation or lateral 
instability.  The Board notes that there is no medical 
evidence of record indicating any recurrent subluxation or 
lateral instability of the veteran's left knee.  The Board 
acknowledges that the veteran complained at the August 2008 
VA examination that his knee feels unstable and gives way; 
however, this examination report makes no mention of 
recurrent subluxation or lateral instability and specifically 
notes that there is no evidence of collateral ligament 
instability.  Therefore, the Board concludes that a separate 
rating is not warranted under Diagnostic Code 5257. 

The remaining applicable diagnostic codes relating to knee 
disabilities include Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (removal of semilunar cartilage), and 
Diagnostic Code 5263 (for genu recurvatum).  However, as 
there is no evidence of record showing that the veteran has 
ankylosis of the knee, dislocated or removed semilunar 
cartilage, or genu recurvatum, these diagnostic codes are not 
applicable.

The Board acknowledges that an additional ten percent rating 
may be assigned for arthritis under Diagnostic Codes 5003 and 
5010.  At the August 2008 VA examination, the veteran 
reported that he had arthritis pain just below the knee that 
is worse in the winter months.  However, Diagnostic Code 5003 
also states that arthritis must be established by x-ray 
findings.  No such findings were reported at any of the VA 
examinations.  As such, an additional 10 percent rating for 
arthritis need not be assigned. 

The Board also notes that the veteran's disability has been 
characterized as an associated left ankle/knee disability.  
In the November 2006 SOC, the Board included the Diagnostic 
Code 5271 criteria for rating limited motion of the ankle and 
considered the range of motion of the veteran's left ankle in 
rating his service-connected disability.  In addition, the 
veteran's associated left ankle condition was fully evaluated 
again at the January 2007 and August 2008 VA examinations, 
which were then considered by the RO in the subsequent SSOCs.

Diagnostic Code 5271 specifically applies to limitation of 
motion of the ankle.  This diagnostic code provides a 10 
percent rating for symptomatology reflective of disabilities 
with moderate limitation of motion and a 20 percent rating 
for disabilities involving marked limitation of motion.  A 20 
percent is the maximum evaluation provided under Diagnostic 
Code 5271.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2008).  According to Plate II of the Schedule for Ratings 
Disabilities, normal dorsiflexion of the ankle is zero to 20 
degrees; and normal plantar flexion is zero to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2008).

As noted above, at the January 2007 VA examination, the 
veteran's left ankle revealed 17 degrees of dorsiflexion and 
41 degrees of plantar flexion.  The August 2008 VA 
examination report indicates that the veteran has a 
dorsiflexion of 0 to 4 degrees actively and 0 to 6 degrees 
passively, and a plantar flexion of 0 to 45 degrees actively 
and passively.  Therefore, it is clear from the evidence of 
record that the veteran has a limited range of motion.  The 
veteran's recent findings of limited dorsiflextion from 0 to 
4 degrees demonstrate marked limitation of motion.  Thus, 
these findings are consistent with a 20 percent disability 
rating under Diagnostic Code 5271.

However, as previously discussed, the evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
generally to be avoided.  38 C.F.R. § 4.14 (2008).  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other 
disability.  See Esteban, supra.  Therefore, while the 
veteran's range of motion of his left ankle is undeniably 
limited, the Board finds that the 30 percent assigned to the 
veteran's disability under Diagnostic Code 5262 for a marked 
knee or ankle disability takes into account the associated 
marked ankle symptoms.  As such, an additional rating cannot 
be assigned for the same symptomatology under Diagnostic Code 
5271 when evaluating the veteran's disability under 
Diagnostic Code 5262...

The Board has considered it would be more advantageous to the 
veteran to evaluate his status post adamantinoma based on 
limitation of motion of the knee under Diagnostic Codes 5260 
and 5261 and ankle under Diagnostic Code 5271.  However, as 
mentioned above, the evidence does not demonstrate that 
compensable evaluations for limited flexion of the left knee 
under Diagnostic Code 5260 or limited extension of the left 
knee under Diagnostic Code 5261.  Specifically, the evidence 
does not show flexion limited to 45 degrees or less or 
extension limited to 10 degrees or more as contemplated by 
compensable evaluations under Diagnostic Codes 5260 and 5261.  
Thus, evaluating the veteran's residual limitation of motion 
of the left knee and left ankle status post adamantinoma of 
the left tibia would result in a combined disability 
evaluation no greater than 20 percent.  38 C.F.R. § 4.25.

The Board notes that other applicable diagnostic codes 
relating to ankle disorders include Diagnostic Code 5270 
(ankylosis of the ankle), Diagnostic Code 5272 (ankylosis of 
the subastragalar or tarsal joint), Diagnostic Code 5273 
(malunion of the os calcis or astragalus), and Diagnostic 
Code 5274 (astragalectomy).  There is no evidence of record 
reflecting that the veteran has any of the aforementioned 
disabilities.  Therefore, these diagnostic codes are not for 
application.  

With regards to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, the Board acknowledges the veteran's complaints of 
pain.  However, at the August 2008 VA examination, the 
examiner specifically noted that there was no evidence of 
further limitation of the ankle or the knee due to pain, 
weakness, stiffness, or fatigability on repetitive testing.  
As such, the Board finds that the veteran's disability is 
already fully compensated and additional compensation need 
not be assigned according to 38 C.F.R. §§ 4.40 or 4.45.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Saccharate v. Derwinski, 1 Vet. App. 
589 (1991).  The Board notes that the veteran reported that 
he cannot keep employment due to too much pain from standing 
and bending.  See Claim, September 2004.  The Board 
acknowledges that, at the August 2008 VA examination, the 
examiner noted that the veteran would not be able to perform 
physical work requiring prolonged walking.  However, it was 
also further that he would be able to perform physical work 
requiring standing or lifting.  Additionally, his left leg 
condition would have no impact on his ability to perform 
sedentary employment, as long as he is able to sit with his 
left knee in an extended, rather than a flexed, position.  
Therefore, the Board concludes that the veteran's disability 
has not been shown to have caused marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities.  It has also not necessitated frequent 
periods of hospitalization; and has not otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  As such, the Board finds that the requirements 
for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart, supra.


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for second degree burn scars of the right lower 
extremity, with assignment of a second 10 percent evaluation 
for loss of sensation, effective January 28, 2005, is denied.  

Entitlement to an evaluation in excess of 10 percent 
disabling for second degree burn scars of the left lower 
extremity, with assignment of a second 10 percent evaluation 
for loss of sensation, effective January 28, 2005, is denied.  

Entitlement to an evaluation in excess of 30 percent 
disabling for status post adamantinoma of the left tibia with 
internal fixation and associated left ankle/knee disability 
is denied.   




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


